Exhibit 99.1 August 3, 2010 Analyst Contact: Dan Harrison Media Contact: 918-588-7950 Megan Washbourne 918-588-7572 ONEOK Announces Second-quarter 2010 Earnings; Reaffirms 2010 Earnings Guidance TULSA, Okla. – Aug. 3, 2010 – ONEOK, Inc. (NYSE: OKE) today announced second-quarter 2010 earnings of 39 cents per diluted share, unchanged from the same period last year.Net income attributable to ONEOK was $41.7 million in the second quarter 2010, unchanged from the same period in 2009. Net income attributable to ONEOK for the six-month period ended June 30, 2010, was $196.3 million, or $1.82 per diluted share, compared with $164.0 million, or $1.55 per diluted share, for the same period last year. ONEOK also reaffirmed its 2010 net income guidance in the range of $300 million to $335 million. “We are pleased with our second-quarter 2010 results,” said John W. Gibson, ONEOK president and chief executive officer.“The distribution segment performed well, primarily as a result of implementing new rates in Oklahoma that lower our volumetric sensitivity.” “The ONEOK Partners segment posted solid operating results, benefiting from the $2 billion capital investment program we completed late last year,” Gibson added.“The impact of higher natural gas liquids volumes was offset partially by lower optimization margins as a result of less natural gas liquids fractionation and transportation capacity available for optimization.We expect capacity available for optimization to increase beginning in the third quarter of this year.” “Our energy services segment performed as expected and continues to focus on aligning its contracted natural gas transportation and storage capacity with the needs of its premium-services customers,” Gibson concluded. Second-quarter 2010 operating income was $178.7 million, compared with $154.8 million for the second quarter 2009. -more- ONEOK Announces Second-quarter 2010 Earnings; Reaffirms 2010 Earnings Guidance August 3, 2010 Page 2 Second-quarter 2010 operating income benefited from higher natural gas liquids (NGL) throughput in the ONEOK Partners segment, primarily from the completion of capital projects in late 2009, as well as new NGL supply connections; higher net margin in the distribution segment due primarily to new rates in Oklahoma that lower volumetric sensitivity, which increases revenues in the warmer months; and higher contracted natural gas transportation capacity in the ONEOK Partners segment. These second-quarter 2010 increases were offset partially by lower NGL optimization margins due to increasing NGL volumes from customers under fee-based contracts that limited the fractionation and transportation capacity available for optimization activities in the ONEOK Partners segment; and lower transportation margins, net of hedging, due primarily to narrower realized Mid-Continent-to-Gulf-Coast location differentials and lower realized seasonal storage differentials, net of hedging, and marketing margins in the energy services segment. Second-quarter 2010 operating costs were $203.6 million, compared with $210.1 million in the same period last year.The decrease was due primarily to the timing of certain accruals for employee-related costs, offset partially by the recognition of previously deferred costs in the distribution segment. Year-to-date 2010 operating income was $516.0 million, compared with $447.8 million for the same period last year. The increase in year-to-date 2010 results was driven primarily by higher realized seasonal storage differentials, net of hedging, and marketing margins in the energy services segment; higher NGL throughput in the ONEOK Partners segment, primarily from the completion of capital projects in late 2009, and new NGL supply connections; higher net margin in the distribution segment due primarily to new rates in Oklahoma; and higher contracted natural gas transportation capacity on Midwestern Gas Transmission, Viking Gas Transmission and Guardian Pipeline in the ONEOK Partners segment. These year-to-date 2010 increases were offset partially by lower optimization margins due to increasing NGL volumes from customers under fee-based contracts that limited the fractionation and transportation capacity available for optimization activities in the ONEOK Partners segment; and lower premium-services margins, primarily associated with lower demand fees and managing increased demand to meet customer-peaking requirements due to colder weather in the first quarter 2010, compared with the same period last year, in the energy services segment. Operating costs for the six-month 2010 period were $406.9 million, compared with $397.1 million in the same period last year.The increase in operating costs for the six-month 2010 period was due primarily to the operation of the recently completed capital projects and higher employee-related costs in the ONEOK Partners segment; and the recognition of previously deferred costs in the distribution segment. -more- ONEOK Announces Second-quarter 2010 Earnings; Reaffirms 2010 Earnings Guidance August 3, 2010 Page 3 > View earnings tables SECOND-QUARTER 2010 SUMMARY INCLUDES: · Operating income of $178.7 million, compared with $154.8 million in the second quarter 2009; · ONEOK Partners segment operating income of $146.0 million, compared with $124.8 million in the second quarter 2009; · Distribution segment operating income of $32.3 million, compared with $15.0 million in the second quarter 2009; · Energy services segment operating income of $0.9 million, compared with $14.3 million in the second quarter 2009; · The ONEOK Partners segment announcing approximately $1.1 billion in growth projects in the Bakken Shale in the Williston Basin in the natural gas gathering and processing and natural gas liquids businesses, including the construction of the Garden Creek plant, a new 100 million cubic feet per day (MMcf/d) natural gas processing facility; a 525- to 615-mile NGL pipeline with an initial capacity to transport 60,000 barrels per day (bpd) of unfractionated NGLs from the Bakken Shale to the partnership’s Overland Pass Pipeline; an expansion to increase the capacity of Overland Pass Pipeline to 255,000 bpd; and a 60,000 bpd expansion of fractionation capacity at Bushton, Kan.; · The ONEOK Partners segment announcing in April an additional $55 million in growth projects in the Woodford Shale in Oklahoma, with projects in the natural gas gathering and processing and the natural gas liquids businesses, including the connection of the partnership’s western Oklahoma natural gas gathering system to its existing Maysville natural gas processing facility in central Oklahoma; and expansion of its existing Oklahoma NGL gathering system to connect a new natural gas gathering plant; · The ONEOK Partners segment announcing in July a $36 million investment to increase the capacity by 15,000 bpd of its Sterling I natural gas liquids distribution pipeline; · The ONEOK Partners segment receiving notification in July from Williams Partners L.P. of its election to exercise its option to increase its ownership of Overland Pass Pipeline Company, LLC to 50 percent from 1 percent, for which ONEOK Partners expects to receive approximately $425 million upon closing during the third quarter 2010; · Kansas Gas Service withdrawing its application in May to become an Efficiency Kansas Loan Program utility partner; · Texas Gas Service filing an appeal in May with the Railroad Commission of Texas to increase rates in its El Paso service area by $5.3 million; · Texas Gas Service filing for approximately $1.7 million in cost-of-service adjustments in its various service areas; · ONEOK, on a stand-alone basis, ending the second quarter with no short-term debt, $1.2 billion available on its existing credit facilities, $100.2 million of cash and cash equivalents and $342.9 million of natural gas in storage; -more- ONEOK Announces Second-quarter 2010 Earnings; Reaffirms 2010 Earnings Guidance August 3, 2010 Page 4 · Distributions declared on the company’s general partner interest in ONEOK Partners of $29.6 million for the second quarter 2010; distributions declared on the company’s limited partner interest in ONEOK Partners of $47.5 million for the second quarter 2010; · ONEOK stand-alone cash flow from continuing operations, before changes in working capital, of $410.4 million for the six-month period 2010, which exceeded stand-alone capital expenditures and dividends of $174.5 million by $235.9 million; · ONEOK Partners repaying $250.0 million of maturing long-term debt with available cash and short-term borrowings; · ONEOK Partners establishing a commercial paper program providing for the issuance of up to $1.0 billion of commercial paper to fund its short-term borrowing needs; and · Increasing the quarterly dividend to 46 cents, payable on Aug. 13, 2010, to shareholders of record at the close of business July 30, 2010, an increase of 2 cents from the previous quarter. BUSINESS-UNIT RESULTS: ONEOK Partners ONEOK Partners’ second-quarter 2010 operating income was $146.0 million, compared with $124.8 million in the same period last year. Second-quarter 2010 results reflect a $26.7 million increase due to higher NGL throughput, primarily from the completion of capital projects in late 2009, as well as new NGL supply connections in the natural gas liquids business; a $5.2 million increase due primarily to higher contracted natural gas transportation capacity and the impact of higher natural gas prices on retained fuel in the natural gas pipelines business; a $4.4 million increase due to NGL operational measurement adjustments, compared with the same period last year, in the natural gas liquids business; and a $4.0 million increase due to higher net realized commodity prices in the natural gas gathering and processing business. These increases were offset by a $14.2 million decrease in optimization margins in the natural gas liquids business resulting from increased NGL volumes from customers under fee-based contracts that limited the fractionation and transportation capacity available for optimization activities. Additional NGL fractionation capacity will become available when a significant contract at the partnership’s Mont Belvieu fractionator expires in the third quarter 2010 and when a 60,000 barrel per day fractionation services agreement with Targa Resources Partners begins in the second quarter 2011.Additional transportation capacity will become available in the second half of 2011 when the recently announced expansion of the Sterling I NGL purity products distribution pipeline is completed. -more- ONEOK Announces Second-quarter 2010 Earnings; Reaffirms 2010 Earnings Guidance August 3, 2010 Page 5 Second-quarter 2010 operating costs were $97.9 million, compared with $100.5 million in the second quarter 2009.The decrease was due primarily to the timing of certain accruals for employee-related costs, offset partially by the operations of the capital projects completed last year. For the first six months 2010, the ONEOK Partners segment posted operating income of $266.1 million, compared with $249.6 million in the same period a year earlier. Six-month 2010 results reflect a $44.8 million increase due to increased NGL throughput, primarily from the completion of its capital projects, as well as new NGL supply connections in the natural gas liquids business; an $11.7 million increase as a result of higher contracted natural gas transportation capacity on Midwestern Gas Transmission, Viking Gas Transmission and Guardian Pipeline in the natural gas pipelines business; and a $4.8 million increase from higher natural gas storage margins, primarily as a result of contract renegotiations in the natural gas pipelines business. These six-month 2010 increases were offset partially by a $29.0 million decrease in optimization margins due to increasing NGL volumes from customers under fee-based contracts that limited the fractionation and transportation capacity available for optimization activities in the natural gas liquids business, compared with the same period last year. Six-month 2010 operating costs were $194.3 million, compared with $190.0 million in the same period a year earlier.The operating-cost increases for the six-month 2010 period were due primarily to the operation of the completed capital projects and higher employee-related costs. Depreciation and amortization expense was $44.0 million in the second quarter 2010, compared with $40.0 million in the same period in 2009.For the six-month 2010 period, depreciation and amortization expense was $87.9 million, compared with $79.9 million in the same period in 2009.The increases were primarily associated with the partnership’s completed capital projects in Second-quarter 2010 equity earnings from investments were $20.7 million, compared with $14.2 million in the same period a year earlier.For the six-month 2010 period, equity earnings from investments were $41.8 million, compared with $35.4 million in the same period of 2009.The increases were due to increased throughput on Northern Border Pipeline, of which the partnership owns 50 percent. Allowance for equity funds used during construction (AFUDC) for the second quarter 2010 was $0.2 million, compared with $9.5 million in the same period last year.AFUDC for the six-month 2010 period was $0.5 million, compared with $18.5 million in the same period last year.This decrease was due primarily to the capital projects completed last year in the ONEOK Partners segment. -more- ONEOK Announces Second-quarter 2010 Earnings; Reaffirms 2010 Earnings Guidance August 3, 2010 Page 6 Distribution The distribution segment reported operating income of $32.3 million in the second quarter 2010, compared with $15.0 million in the second quarter Second-quarter 2010 results reflect a $17.2 million increase from new rates in Oklahoma that lower volumetric sensitivity, which increases revenues in the warmer months; and a $1.4 million increase in rider and surcharge recoveries in Kansas and Oklahoma.These increases were offset partially by a $4.3 million decrease in retail marketing margins associated primarily with reduced customer risk-management services. Residential natural gas volumes sold by the segment’s regulated operations were lower in the second quarter 2010, compared with the same period last year, due to warmer temperatures in the segment’s service territory; however, the impact on earnings was moderated by weather-normalization mechanisms and the new rate design in Oklahoma. Operating costs in the second quarter 2010 were $98.3 million, compared with $101.1 million in the same period last year.This decrease was due primarily to lower employee-related costs, offset by increases from the recognition of previously deferred integrity-management program costs in Oklahoma that are recovered in revenues. For the six months 2010, operating income was $146.1 million, compared with $130.9 million in the same period in 2009. Six-month 2010 results improved due primarily to a $17.1 million increase from new rates in Oklahoma; a $4.2 million increase in rider and surcharge recoveries in Kansas and Oklahoma; a $2.9 million increase due to higher natural gas sales volumes, primarily in the first quarter of this year; a $1.8 million increase from capital-recovery mechanisms in Kansas; and a $1.7 million increase in transportation volumes.These increases were offset partially by a $4.5 million decrease in retail marketing margins associated primarily with reduced customer risk-management services. Residential volumes increased for the six months ended June 30, 2010, compared with the same period last year, due to colder temperatures across the segment’s entire service territory in the first quarter 2010. Operating costs were $198.0 million for the six months of 2010, compared with $192.6 million for the same period last year. The operating-cost increase includes the recognition of previously deferred integrity-management program costs in Oklahoma and increased outside services expenses, offset partially by lower employee-related costs. -more- ONEOK Announces Second-quarter 2010 Earnings; Reaffirms 2010 Earnings Guidance August 3, 2010 Page 7 Energy Services The energy services segment reported second-quarter 2010 operating income of $0.9 million, compared with $14.3 million in the same period in 2009. Second-quarter results reflect an $8.1 million decrease in natural gas transportation margins, net of hedging, due primarily to narrower realized Mid-Continent-to-Gulf-Coast location differentials; a $5.9 million decrease due to lower realized seasonal natural gas storage differentials, net of hedging, and marketing margins; and a $2.7 million decrease in premium-services margins, primarily associated with lower demand fees.These decreases were offset partially by a $1.1 million increase in financial trading margins. Second-quarter 2010 operating costs were $6.5 million, compared with $8.9 million in the same period last year, due to lower employee-related costs. Operating income for the six-month 2010 period was $104.0 million, compared with operating income of $66.2 million in the same period in 2009. Six-month 2010 results reflect a $65.7 million increase due primarily to higher realized seasonal storage differentials, net of hedging, and marketing margins. This increase was offset partially by a $25.3 million decrease in premium-services margins, associated primarily with lower demand fees and managing increased demand to meet customer-peaking requirements due to colder weather in the first quarter 2010, compared with the same period last year; and a $3.3 million decrease in transportation margins, net of hedging, due primarily to narrower realized Mid-Continent-to-Gulf-Coast location differentials. Operating costs for the six-month 2010 period were $14.0 million, compared with $15.0 million in the same period last year. At June 30, 2010, total natural gas in storage was 50.4 billion cubic feet (Bcf), compared with 68.6 Bcf a year earlier.Total natural gas storage capacity under lease was 74.6 Bcf at the end of the second quarter 2010, compared with 82.5 Bcf in the same period in 2009. -more- ONEOK Announces Second-quarter 2010 Earnings; Reaffirms 2010 Earnings Guidance August 3, 2010 Page 8 Three Months Ended Six Months Ended June 30, June 30, (Unaudited) 2010 2009 2010 2009 (Millions of dollars) Marketing, storage and transportation, gross $ 51.6 $ 74.7 $ 215.0 $ 186.6 Storage and transportation costs 45.3 51.6 100.0 108.6 Marketing, storage and transportation, net 6.3 23.1 115.0 78.0 Financial trading, net 1.3 0.2 3.3 3.4 Net margin $ 7.6 $ 23.3 $ 118.3 $ 81.4 2010 EARNINGS GUIDANCE: ONEOK reaffirmed its 2010 net income guidance in the range of $300 million to $335 million. 2
